Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicants’ Amendment to the Claims filed on 04/07/2021 is entered.
Claims 32, and 34-35 are pending and examined.
This action is NON-FINAL.
Nucleotide and/or Amino Acid Sequence Disclosures
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Priority
This US16/119,910 filed on 08/31/2018 is a CON of 15/282,548 filed on 09/30/2016 (now US Patent 10,093,935) which is a DIV of 13/186,001 filed on 07/19/2011 (now US Patent 9,493,800) which is a CON of 12/596,272 filed on 06/29/2010 (now US Patent 7,981,685) which is a 371 of PCT/US2008/060474 filed on 04/16/2008 which claims priority benefit of US Provisionals 61/026,610 filed on 02/06/2008 and 60/923,679 filed on 04/16/2007.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/923,679 filed on 04/16/2007, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not support a composition comprising an acyl amino acid isolated from a bacterial cell, wherein the acyl amino acid comprises a single natural glycine covalently linked to a natural fatty acid, wherein the natural fatty acid is a beta-hydroxy fatty acid with a branched carbon chain.  The applicants’ argue that the ‘679 Provisional does support the present claims is unpersuasive.  The applicants’ do not point to where such support is found in the ‘679 Provisional.  Thus, claims 32, and 34-35 do not receive priority to Application No. 60/923,679 filed on 04/16/2007.
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 32, and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morishita et al (The Journal of Antibiotics June 1997 Vol 50, No. 6, pages 457-468).  This is a new grounds of rejection.
Regarding claim 32, Morishita et al discloses a composition comprising an acyl amino acid isolated from a bacterial cell, wherein the acyl amino acid comprises a single natural glycine covalently linked to a natural fatty acid, wherein the natural fatty acid is a beta-hydroxy fatty acid with a branched carbon chain, wherein the natural fatty acid is produced by a marine bacterial cell (Cytophaga sp. SANK 71996). (page 460, Table 1).  Regarding claim 34, Morishita et al discloses beta-hydroxy myristic acid (page 459, left col., para 2; page 460, Table 1).  Regarding claim 32, Morishita et al does not disclose that the bacterial cell is or comprises Bacillus subtilis.  However, the claim is drawn to a product.  Especially since the product is required to be free of bacterial cell proteins, absent evidence to the contrary, the limitation of Bacillus subtilis is not being interpreted to change the structure of the claimed product as presently written.

Double Patenting – new grounds
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Currently amended claims 32, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,970,036. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious over the patented B. subtilis cell, the acyl amino acid comprising a glycine whose acyl moiety is from a fatty acid myristic acid.   However, the patented claims differ from the present claims because they do not recite that the composition is free of bacterial cell proteins.  In view of the high skill level in the relevant art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art would have been motivated to purify the acyl amino acid comprising a single natural glycine covalently linked to a natural fatty acid to be free of the marine bacteria from which it was isolated for the rationale of use of a pure product in biological assay. In view of the high skill level in the art it is considered one of ordinary skill in the art would have had a reasonable expectation of success to purify the acyl amino acid comprising a single natural glycine covalently linked to a natural fatty acid to be free of bacterial proteins which renders obvious the instant claims 32, and 34-35.

Currently amended claim 32, and 34-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22, and 31-32 of copending Application No. 16/823,173 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims render obvious the instant claims because they are drawn to a product comprising an acyl glycinate comprising a single glycine covalently linked to a beta-hydroxy fatty acid with a branched carbon chain (ref claim 31) and where the beta-hydroxy fatty acid with the branched carbon chain is beta-hydroxy myristic acid (per reference claim 32) and where the acyl glycinate is isolated from a B. subtilis bacterial 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636